Per Curiam :
Upon the trial of this action the court was asked to charge as follows : “ That section 154, chapter 568, Laws of 1890j is applicable to this case; and that if the jury believe that the weight of the engine and its load exceeded eight thousand pounds, then the plaintiff cannot recover because of that statute.” The court declined such request, and an exception by the defendant was duly taken.
That statute in substance provides that whoever suffers injury from the breaking of a bridge upon a public highway when attempting to take across it a load exceeding four tons in weight, cannot recover against the town damages for the injury so sustained, but •on the contrary the town may recover damages from him for the injury to the bridge.
There was evidence tending to show that the load which the plaintiff was attempting to take across this bridge considerably ■exceeded four tons, and, therefore, if the statute did apply to this bridge the request to charge was evidently both " material and -correct.
We are of the opinion that such statute does apply to the bridge in question.
By the construction of its railroad it became necessary for the •defendant to erect this bridge in the highway, and it was, therefore, lawfully and properly erected. From that time forth it became necessary for the public use that some one should keep it in proper Repair, and the law imposed that duty upon the defendant instead ■of upon the town. But the amount of care which the company must thereafter give to such repairs and the extent to which such bridge must be kept serviceable and safe for the public use was not ■enlarged by the statute which imposed such duty upon the company; It does not require that such bridge should be a stronger bridge or a safer one than is needed to meet the ordinary purposes and use to which such highway is put, nor is any reason apparent why such an additional duty should be imposed upon the company. The bridges over the streams crossing the highway which are maintained by the town are deemed sufficiently strong and safe if a load not exceeding four tons may be safely taken across; why should this particular bridge be required to carry more than the bridge over a stream one-half a mile east of it is required to sustain ? We see no *380reason for holding a railroad company under such circumstances to any stricter duty or liability -.than is held against the town. The statute in this respect marks the extent of the duty which is imposed Upon each, and we think the trial court should have charged as the defendant requested. Its refusal to-do so was error,, for which a new trial must be granted. ...
When the action brought by Bush to recover for injuries caused by this same accident was before ús, a majority of the court were not of the opinion that the 'record presented, this question in a man-tier which permitted us to pass, tipon it. In this record it is specifically presented, and we have reached the conclusion above stated. For that reason the judgment, and order must be reversed and a new trial granted,, with costs to abide the event.
All concurred, except Smith and Edwards^ JJ., dissenting.
Judgment and order reversed on the law and affirmed on the facts. ■ ! • •